JS-CANO 44 (Rev. 10/2020)              Case 5:20-cv-07502-BLF Document 3 Filed 10/26/20 Page 1 of 2
                                                                                 CIVIL COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
  JOHN DOE, MICHAEL DOE, JAMES DOE, HENRY DOE, ROBERT DOE, CHRISTOPHER DOE, MATIHEW DOE, POLLY GOOGLE, LLC., a Delaware limited liability company; YOUTUBE LLC, a Delaware limited liability company; DOES I through
  ST. GEORGE, SCOTT DEGROAT MISHEL McCUMBER, JEFF PEDERSON, JORDAN SATHER, SARAH WESTALL       I 0, inclusive.

   (b) County of Residence ofFirst Listed Plaintiff                                                            County of Residence of First Listed Defendant
                                                                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                                           Santa Clara, California
           (EXCEPT IN U.S. PLAINTIFF CASES)
                  Kern County, California                                                                      NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                             THE TRACT OF LAND INVOLVED.
   (C)      Attorneys (Firm Name, Address, and Telephone Number)                                               Attorneys (IfKnown)

 M. Cris Armenta, Credence Sol, Annenta & Sol, PC, 11440 West Bernardo Court, Suite 300,                    David Kramer, Lauren Gallo White, Kelly Knoll, Wilson Sonsini Goodrich & Rosaki, 650 Page Mill Road,
 San Diego, CA, 92127 Tel: (858) 753-1724; email: cris@crisannenta.com                                      Palo Alto, CA 94304 Tel (650) 565-5100 email: dkramer@wsgr.com; lwhite@wsgr.com; kknoll@wsgr.com

II.        BASIS OF JURISDICTION (Place an "X"in One Box Only)                                  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                       and One Box for Defendant)
                                                                                                                                          PTF       DEF                                       PTF          DEF
           U.S. Government Plaintiff             Federal Question                                    Citizen of This State                                   Incorporated or Principal Place      4          4
                                                 (U.S. Government Not a Party)
                                                                                                                                                             of Business In This State
                                                                                                     Citizen of Another State                2        2      Incorporated and Principal Place     5            5
      2    U.S. Government Defendant        4     Diversity                                                                                                  of Business In Another State
                                                (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a                 3        3      Foreign Nation                       6            6
                                                                                                     Foreign Country

 IV.        NATURE OF SUIT                  (Place an "X" in One Box Only)
             CONTRACT                                              TORTS                                       FORFEITURE/PENALTY                      BANKRUPTCY                        OTHER STATUTES
      110 Insurance                      PERSONAL INJURY                 PERSONAL INJURY                       625 Drug Related Seizure of         422 Appeal 28 USC§ 158              375 False Claims Act
      120 Marine                                                                                                   Property 21 USC§ 881            423 Withdrawal 28 USC               376 Qui Tam (31 USC
                                       310 Airplane                    365 Personal Injury - Product
      130 Miller Act                   315 Airplane Product Liability      Liability                           690 Other                              § 157                        I       § 3729(a))
      140 Negotiable Instrument                                        367 Health Care/                                  LABOR                       PROPERTY RIGHTS                   400 State Reapportionment
                                       320 Assault, Libel & Slander
      150 Recovery of                                                      Pharmaceutical Personal                                                                                     410 Antitrust
                                       330 Federal Employers'                                                  710 Fair Labor Standards Act        820 Copyrights
          Overpayment Of                                                   Injury Product Liability                                                                                    430 Banks and Banking
                                            Liability                                                          720 Labor/Management                830 Patent
          Veteran's Benefits                                           368 Asbestos Personal Injury                                                                                    450 Connnerce
                                       340 Marine                                                                  Relations                       835 Patent-Abbreviated New
      151 Medicare Act                                                     Product Liability
                                       345 Marine Product Liability                                            740 Railway Labor Act                   Drug Application                460 Deportation
      152 Recovery of Defaulted                                        PERSONAL PROPERTY                                                                                               470 Racketeer Influenced &
                                       350 Motor Vehicle                                                       751 Family and Medical              840 Trademark
          Student Loans (Excludes                                      370 Other Fraud                                                                                                     Corrupt Organizations
          Veterans)                    355 Motor Vehicle Product                                                   Leave Act                       880 Defend Trade Secrets        I
                                           Liability                   371 Truth in Lending                    790 Other Labor Litigation              Act of 2016                     480 Consumer Credit
      153 Recovery of                                                  380 Other Personal Property


                                                                                                                                                                                   I
                                       360 Other Personal Injury                                               791 Employee Retirement                                                 485 Telephone Consumer
          Overpayment                                                      Damage                                                                   SOCIAL SECURITY
                                                                                                                   Income Security Act                                                     Protection Act
       of Veteran's Benefits           362 Personal  Injury -Medical                                                                               861 HIA (1395ft)
                                           Malpractice                 385 Property Damage Product                                                                                     490 Cable/Sat TV
      160 Stockholders' Suits                                              Liability                                 IMMIGRATION                   862 Black Lung (923)                850 Securities/Connnodities/
      190 Other Contract                                                                                       462 Naturalization                  863 DIWC/DIWW (405(g))                  Exchange
      195 Contract Product Liability
                                            CIVIL RIGHTS               PRISONER PETITIONS
                                                                                                                   Application                                                     I
                                                                                                                                                   864 SSID Title XVI                  890 Other Statutory Actions
                                     X 440 Other Civil Rights             HABEAS CORPUS
      196 Franchise                                                                                            465 Other Immigration               865 RSI (405(g))
                                       441 Voting                                                                                                                                      891 Agricultural Acts
                                                                       463 Alien Detainee                          Actions
         REAL PROPERTY                 442 Employment                                                                                               FEDERAL TAX SUITS                  893 Environmental Matters
                                                                       510 Motions to Vacate
      210 Land Condemnation            443 Housing/                        Sentence                                                                870 Taxes (U.S. Plaintiff or        895 Freedom oflnformation
                                                                                                                                                                                           Act
      220 Foreclosure                      Accommodations              530 General                                                                     Defendant)                  I
                                       445 Amer. w/Disabilities-                                                                                   871 IRS-Third Party 26 USC          896 Arbitration
      230 Rent Lease & Ejectment                                       535 Death Penalty


                                                                                                                                                                                   I
                                           Employment                                                                                                  § 7609                          899 Administrative Procedure
      240 Torts to Land                                                         OTHER
                                       446 Amer. w/Disabilities--Other                                                                                                                     Act/Review or Appeal of
      245 Tort Product Liability                                       540 Mandamus & Other                                                                                                Agency Decision
      290 All Other Real Property      448 Education
                                                                       550 Civil Rights                                                                                                950 Constitutionality of State
                                                                       555 Prison Condition                                                                                                Statutes
                                                                       560 Civil Detainee-
                                                                           Conditions of
                                                                           Confinement

 V.          ORIGIN       (Place an "X"in One Box Only)
X1        Original                2 Removed from                  3    Remanded from             4   Reinstated or           5 Transferred from               6    Multidistrict           8 Multidistrict
          Proceeding                  State Court                      Appellate Court               Reopened                  Another District (specify)          Litigation-Transfer       Litigation-Direct File


 VI.        CAUSE OF            Cite the U.S. Civil Statute under which you are filing (Do not cite iurisdictional statutes unless diversitv):
                                 U.S. Constitution, Amendment I
            ACTION
                                Brief descriotion of cause:
                                 Violation of First Amendment, Breach of Contract, Breach of Covenant of Good Faith and Fair Dealing
 VII.        REQUESTED IN                   CHECK IF THIS IS A CLASS ACTION                          DEMAND$           1,000,000.00                  CHECK YES only if demanded in complaint:
             COMPLAINT:                     UNDER RULE 23, Fed. R. Civ. P.                                                                           JURY DEMAND:          X Yes        No


 VIII. RELATED CASE(S),                                   JUDGE                                                       DOCKET NUMBER
       IF ANY (See instructions):
 IX.        DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
 (Place an "X" in One Box Only)  SAN FRANCISCO/OAKLAND                                                                         x SAN JOSE                          EUREKA-MCKINLEYVILLE


 DATE           10/26/2020                                SIGNATURE OF ATTORNEY OF RECORD                                                 Maria Cristina ("M. Cris") Armenta
Case 5:20-cv-07502-BLF Document 3 Filed 10/26/20 Page 2 of 2
